DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Acknowledgment is made for Applicants response filed on 11/12/2021 in reply to the Office Action mailed on 07/08/2021. Applicants cancelled claims 1-3, 5-11. Claims 12-15 are new. Claim 4 was presented as an independent claim. Claims 4, 12-15 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	 

	Claim 4 was not anticipated or obvious as the prior art does not specifically teach the specific promoter construct comprising SEQ ID NO: 3.
Cell-free protein synthesis is a powerful method for
the high-throughput production of recombinant proteins, especially
proteins that are difﬁcult to express in living cells. Here we describe
a coupled cell-free transcription–translation system based on
tobacco BY-2 cell lysates (BYLs)
	Applicants have cancelled claims 5-11 and added independent claims 12-15. Claims 4 was deemed allowable if re-written in independent form. Claim 4 is now an independent claim thus is allowable. With regards to Claim 12 is directed to a cell-free protein synthesis system suitable for protein synthesis, which uses a tobacco BY-2 lysate and an expression cassette. Applicants state that it was surprisingly found that using an expression cassette including the specific 5'UTR polynucleotide sequence as claimed in combination with a GGGAGA, GGCAGA or GGAAGA enhancer sequence in tobacco lysate cells resulted in a significantly improved expression yield of recombinant produced protein at very low template DNA-promotor construct concentration levels. Furthermore Applicant states that the desirability of using tobacco BY-2 cell lysate is for the use of very low template concentrations which is an important cost and efficient factor at least in large scale approaches and that in small-scale screening approaches, such as in microfluidic based methods where only minor DNA amounts are present.
	Applicants argument was carefully considered and found to be persuasive, Therefore independent claim 12 is also allowable. Furthermore claims 13 and 15 depend on allowable claim 12 thus are allowable. Furthermore claim 14 depends on previously allowable claim 4 thus is also found allowable. 

All objections and rejections are hereby withdrawn. 

Conclusion: Claims 4, 12-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/              Primary Examiner, Art Unit 1656                                                                                                                                                                                          	February 18, 2022